A previous motion to dismiss this appeal was denied without prejudice to appellant’s right to move to amend her notice of appeal, pursuant to sections 105, 107 and 109 of the Civil Practice Act, by describing herself as an appellant individually. The papers submitted on the motion to dismiss did not disclose the fact that Bridget Reid, who is both administratrix and a distributee, had appeared as administratrix, by counsel, and had appeared individually, in person, waived the service of a citation and had consented that her account as administratrix be judicially settled and that the matter proceed to a decree, without further notice to her as a distributee. It now appears, by reason of these facts, that when the appeal was taken by Bridget Reid, as administratrix, and not individually, there was no mistake, inadvertence or excusable neglect in failing to' designate her in the notice of appeal as an individual appellant. The motion to amend is accordingly denied, without costs. Present — Hagarty, Acting B. J., Carswell, Adel, Nolan and Sneed, JJ. [See ante, p. 817.]